Exhibit 10.1

AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT (the “Agreement”) is made as of the 17 day of June, 2015 (the
“Effective Date”), between Giumarra Farms, Inc., a California corporation
(“Giumarra Farms”), Giumarra Brothers Fruit, LLC, a California limited liability
company (“Giumarra Fruit”, together with Giumarra Farms, collectively the
“Seller”), and Gladstone Land Corporation, a Maryland corporation, or its
designee (the “Purchaser”).

WHEREAS, Seller has agreed to sell and Purchaser has agreed to purchase the
Property (as hereinafter defined);

NOW, THEREFORE, in consideration of the agreements contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following definitions:

“Closing Date” shall mean the last day of the Inspection Period. If Purchaser
extends the Inspection Period by 15 days as set forth below, the Closing Date
shall be extended by a corresponding number of days.

“Contracts” shall mean, collectively, any and all service, maintenance,
management or other contracts or agreements with third parties relating to or
affecting the Property.

“Due Diligence Materials” shall mean those materials and information more
particularly described on Exhibit B attached hereto and incorporated by
reference herein.

“Earnest Money” shall mean the sum of Two Hundred Thousand and No/100 Dollars
($200,000.00), together with all interest accrued thereon.

“GAP” shall mean good agricultural practices.

“Government Payments” shall mean all federal, state and local government
payments, benefits and entitlements associated with or applicable to the
Property or any crops grown thereon, including without limitation any applicable
direct payments or counter-cyclical payments under the Farm Security and Rural
Investment Act of 2002, as amended.

“Inspection Period” shall mean the period beginning on the Effective Date and
ending at 5:00 p.m. local time at the Property on the date which is sixty
(60) days after the Effective Date. Purchaser may extend the Inspection Period
by fifteen (15) additional days by written notice to Seller prior to expiration
of the initial Inspection Period.

“Improvements” shall mean all buildings, structures, gates, fences, roads,
levees, ditches, grain bins, silos, appurtenances or other facilities currently
existing on the Property, including without limitation all Irrigation Equipment,
which are affixed to the Land and not removable on a regular basis.



--------------------------------------------------------------------------------

“Irrigation Equipment” shall mean all below ground, surface and above ground
irrigation equipment at the Property owned by Seller, including without
limitation water wells, pumps, casings, risers, above and below ground pipes and
pipelines, culverts, overhead irrigation equipment, drip irrigation equipment,
and pivot irrigation equipment, and all related power units, as applicable.
Notwithstanding the foregoing, above ground irrigation pipelines which are not
permanently affixed to the Land and which are moved according to crops grown
shall not be a part of the Irrigation Equipment. All the Irrigation Equipment
shall be deemed to be part of the Improvements to be conveyed to Purchaser.

“Land” shall mean that certain real property consisting of three (3) ranches
totaling 841.07 gross acres in Arvin, California with the APNs 189-290-15,
189-290-16, 189-290-20, 189-290-33, 189-290-39, 189-340-10, 189-340-13,
189-240-37, and 189-280-01, together with all rights, easements, hereditaments
and appurtenances thereunto belonging.

“Property” shall mean the Land and Improvements, specifically including without
limitation all Water Rights.

“Purchase Price” shall mean the total amount of Eighteen Million Nine Hundred
Twenty Two Thousand Five Hundred and No/100 Dollars ($18,922,500.00), subject to
adjustment as set forth in this Agreement.

“Purchaser’s Address” shall mean:

Gladstone Land Corporation

Attention: Bill Reiman

1521 Westbranch Drive, Suite 100

McLean, VA 22102

(805) 263-4778 (T)

(703) 287-5915 (F)

Email:  bill.r@gladstoneland.com

With copy to:

Bass Berry & Sims PLC

Attention: Robert P. McDaniel, Jr.

100 Peabody Place, Suite 900

Memphis, TN 38103

(901) 543-5943 (T)

(888) 765-6437 (F)

Email:  rmcdaniel@bassberry.com

“Seller’s Address” shall mean:

Giumarra Brothers Ranches, LLC,

Giumarra Farms, Inc., and

Giumarra Brothers Fruit, LLC

Attn: John Giumarra, Jr.

PO Box 1969

Bakersfield, CA

661-395-7100 (T)

Email:  john@grapeking.com

 

2



--------------------------------------------------------------------------------

“Title Company” shall mean: Chicago Title Insurance Company, Attn: Melody
Rochelle, 5516 Falmouth St., Ste. 200, Richmond, VA 23230.

“Water Rights” shall mean all rights to use wells and other water sources that
exist on the Effective Date that benefit or are appurtenant to the Property and
that may be reasonably necessary to conduct farming operations at the Property
as currently conducted and in accordance with GAP.

2. Property. Seller hereby agrees to sell and Purchaser, or its designee, hereby
agrees to purchase, the Property from the Seller in its existing condition, “AS
IS”, “WHERE IS”, “WITH ALL FAULTS” except as otherwise expressly set forth
herein. Without limiting the foregoing, during the Inspection Period, Purchaser
and Seller shall use their best efforts to negotiate a lease (by and between
Purchaser as landlord and seller as tenant) for certain residential buildings
located on the Property, for a term of twelve (12) months commencing at Closing,
and otherwise on terms and conditions reasonably acceptable to each of Purchaser
and Seller (the “Residential Building Lease”).

3. Earnest Money. Within three (3) business days after the later of (x) the
Effective Date or (y) the date of full execution of this Agreement by both
Seller and Purchaser, Purchaser shall deposit the Earnest Money with the Title
Company by wire transfer or certified or cashier’s check. Said Earnest Money
shall be refundable to Purchaser in accordance with this Agreement.

4. Purchase Price. At the Closing, defined below, all Earnest Money shall be
applied to the Purchase Price, and the balance of the Purchase Price, subject to
adjustments for credits and debits as set forth in this Agreement, shall be paid
in good funds by wire transfer.

5. Inspection Period; Refund of Earnest Money; Due Diligence Materials.

(a) Purchaser shall have until the expiration of the Inspection Period to make
such determinations with respect to the Property as Purchaser deems appropriate
and to elect to either continue or terminate this Agreement, in Purchaser’s sole
and absolute discretion, for any reason or no reason. Purchaser may terminate
this Agreement, and receive a full refund of the Earnest Money, less $10.00 to
be retained by Seller as consideration for entering into this Agreement, by
delivering written termination notice to Seller at any time prior to expiration
of the Inspection Period. If Purchaser does not so terminate this Agreement, the
Earnest Money shall thereafter be refundable to Purchaser only as expressly
otherwise set forth in this Agreement, and this Agreement shall remain in
effect.

(b) Within ten (10) days after the Effective Date, Seller shall deliver to
Purchaser at Seller’s sole expense the Due Diligence Materials. For each day of
Seller’s delay in delivering all of the Due Diligence Materials beyond ten
(10) days after the Effective Date, the Inspection Period and Closing Date shall
(at Purchaser’s option) may be extended by one (1) day. Seller shall also
promptly provide any other documents or information in Seller’s possession or
control relating to the Property or any Contract that is reasonably requested by
Purchaser.

 

3



--------------------------------------------------------------------------------

6. Costs and Prorations.

(a) Purchaser shall pay the costs of any Survey obtained by Purchaser pursuant
to Section 9 hereof, the costs of any Phase I environmental report obtained by
Purchaser, fifty percent (50%) of all transfer taxes, document stamps and
recording costs applicable to the deed of transfer, fifty percent (50%) of the
premium for Purchaser’s Title Policy, defined below, and fifty percent (50%) of
any costs of production of the title search or abstract for the Property. Seller
shall pay for the preparation of the deed of transfer, fifty percent (50%) of
all transfer taxes, document stamps and recording costs applicable to the deed
of transfer, fifty percent (50%) of the premium for Purchaser’s Title Policy,
defined below, and fifty percent (50%) of any costs of production of the title
search or abstract for the Property. Purchaser shall pay all expenses incident
to any financing obtained for the purchase of the Property. All other closing
costs shall be borne in accordance with the custom in Kern County, California.
Notwithstanding the foregoing or anything herein to the contrary, the parties
acknowledge and agree that the Seller shall be obligated to pay all taxes,
utilities and expenses relating to the properties which are the subject of the
Residential Lease during the term of such lease(s).

(b) The following shall be prorated between the parties as of the Closing Date:
(i) ad valorem property taxes constituting a lien against the Property for the
year in which the Closing occurs and all other unpaid assessments with respect
thereto, and (ii) any rents and other tenant charges, utilities, and operating
expenses for the Property for the calendar month (or other applicable period if
such rents or other tenant charges are not paid monthly) in which Closing
occurs. In the event such proration is based upon a previous year’s taxes or
assessment, after Closing, at such time as any of the taxes or assessments are
capable of exact determination, the party having the information permitting the
exact determination shall send to the other party a detailed report of the exact
determination so made. Within thirty (30) days after both Seller and Purchaser
shall have received such report, Seller and Purchaser shall adjust the amounts
apportioned pursuant to the estimates made at Closing to reflect the exact
determinations contained in the report, and Seller or Purchaser, as the case may
be, shall pay to the other whatever amount shall be necessary to compensate for
the difference.

7. Conditions Precedent To Purchaser’s Obligations. Seller acknowledges that as
a condition precedent to Purchaser’s obligations hereunder, the following shall
occur on or before the Closing Date (or any earlier date indicated below), any
of which conditions may be waived by Purchaser in its sole discretion:

(a) Purchaser shall have received, at Purchaser’s expense, a current Phase I
environmental assessment satisfactory to Purchaser prepared by a competent
licensed environmental engineer satisfactory to Purchaser that does not
recommend a Phase II environmental assessment and reflecting that there are no
hazardous wastes, hazardous materials or fuel (or other storage) tanks located
above, on or below the surface of the Property, and that the Property is in
compliance with all applicable environmental laws, ordinances, rules and
regulations.

 

4



--------------------------------------------------------------------------------

(b) No later than five (5) business days prior to the Closing Date, Purchaser
shall have entered into a lease with a new tenant for the Property, in form and
substance acceptable to Purchaser.

(c) No later than five (5) business days prior to the Closing Date, Seller shall
have entered into a sublease, to be effective as of the Closing Date and to be
subordinate to and subject to the terms of Residential Lease, with the current
occupant of each residential site on the Property which is acceptable to
Purchaser in its discretion.

(d) The Title Company shall be irrevocably committed to issue upon Closing a
2006 ALTA Owner’s Policy of Title Insurance (the “Title Policy”), as evidenced
by a “marked up” Title Commitment, defined below, insuring Purchaser as owner of
fee simple title to the Property, subject only to Permitted Exceptions (defined
below), in the amount of the Purchase Price, and containing such endorsements as
Purchaser shall have requested.

(e) Each and every representation and warranty of Seller set forth in Section 11
shall be true and correct in all material respects, and Seller shall not be in
default under any of its other obligations under this Agreement, as of Closing.

8. Closing; Deed.

(a) Subject to all preconditions set forth herein, the closing or settlement
(“Closing”) of the transaction contemplated hereby, unless terminated in
accordance with this Agreement or as otherwise agreed upon by Purchaser and
Seller, shall be held via the mails, through the Title Company at 10:00 a.m. on
the Closing Date or such other place and time as the parties may agree in
writing.

(b) At Closing, Seller shall convey to Purchaser good, marketable and insurable
title to the Property by grant deed acceptable to Purchaser and the Title
Company (the “Deed”), subject to (i) standard exceptions for real property taxes
not yet due and payable, (ii) any other matters which are waived by, or
acceptable to, Purchaser pursuant to Section 10 below (the “Permitted
Exceptions”), and (iii) a reservation of subsurface mineral rights by Seller
(without right of surface access) in form and substance to be agreed upon by the
parties prior to the expiration of the Inspection Period. The Land description
in the Deed shall be the property description from Seller’s vesting deed(s);
provided, that if Purchaser obtains a Survey of the Property, Seller also agrees
to execute and deliver a recordable Quit Claim Deed to Purchaser at Closing
using the Survey description.

9. Survey. During the Inspection Period, Purchaser, at Purchaser’s expense, may
cause a survey of the Property to be prepared by a surveyor selected by
Purchaser (“Survey”).

10. Title. During the Inspection Period, Purchaser shall procure a title
insurance commitment in the amount of the Purchase Price covering the Property
issued by the Title Company (the “Title Commitment”) and furnish a copy thereof
to Seller. Purchaser shall have forty five (45) days after the Effective Date to
object to any matters shown on the Title Commitment or Survey by written notice
to Seller (“Title Objection Notice”). Purchaser may also object to any new
matters thereafter revealed by a title update by subsequent Title Objection
Notice to Seller. Within five (5) business days after receipt of Purchaser’s
Title Objection

 

5



--------------------------------------------------------------------------------

Notice, Seller shall either (i) deliver written notice to Purchaser of any title
or Survey objections which Seller elects not to cure, or (ii) cure or satisfy
such objections (or commence to cure or satisfy such objections as long as
Seller reasonably believes such objections may be cured or satisfied at least
two (2) business days prior to Closing). In the event that Seller does not
deliver written notice to Purchaser of any title or Survey objections which
Seller elects not to cure within such five (5) day period, Seller shall be
deemed to have elected to cure all such objections. Within five (5) business
days after receipt of Seller’s written notification that Seller elects not to
cure a title or Survey objection, Purchaser may terminate this Agreement and
receive a full refund of the Earnest Money by delivering written notice thereof
to Seller. If Purchaser does not so terminate this Agreement, then any such
title or Survey objection which Seller elects not to cure shall be deemed waived
by Purchaser and shall be an additional Permitted Exception. If any objection
which Seller elects to cure is not satisfied by Seller at least two (2) business
days before the scheduled date of Closing, Purchaser shall have the right to
terminate this Agreement, in which case the Earnest Money shall be returned to
Purchaser and neither party shall have any further rights, obligations or duties
under this Agreement. If Seller does cure or satisfy the objections at least two
(2) business days prior to Closing, then this Agreement shall continue in
effect. Any exception to or defect in title which Purchaser shall elect to
waive, or which is otherwise acceptable to Purchaser, shall be deemed an
additional Permitted Exception to title at Closing. Seller covenants and agrees
not to alter or encumber in any way Seller’s title to the Property after the
date hereof. Notwithstanding anything in this Agreement to the contrary, Seller
shall cause any deed of trust, mortgage, deed to secure debt, judgment or other
lien for a liquidated sum encumbering the Property to be released at or before
Closing.

11. Seller’s Representations and Warranties. As of the date hereof and as of the
Closing Date (as evidenced by Seller’s downdate certificate to be provided at
Closing), Seller represents, warrants and covenants to Purchaser that:

(a) Other than the Seller (and certain employees of Seller occupying the
residences on the Property), there are no parties in possession of any portion
of the Property as lessees, and no other party has been granted an oral or
written license, lease, option, purchase agreement or other right pertaining to
the use, purchase or possession of any portion of the Property, and at Closing
and there will be no party in possession of any portion of the Property as
lessee (or otherwise), other than Seller under the Residential Lease.

(b) There are no written leases, lease agreements, occupancy agreements, or
other agreements by and between Seller and its employees or any other party for
the current occupancy of certain of the residential sites on the Property).

(c) The Seller has not received notice of any default (nor is there any default)
under any note or deed of trust related to or secured by the Property. The
execution and delivery of this Agreement, the consummation of the transaction
herein contemplated and the compliance with the terms and provisions hereof will
not conflict with or (with or without notice or the passage of time or both)
result in a breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, loan agreement or instrument to which the Seller
is a party or by which the Seller or the Property is bound, any applicable
regulation or any judgment, order or decree of any court having jurisdiction
over the Seller or the Property.

 

6



--------------------------------------------------------------------------------

(d) The Seller has not received any notice, nor is the Seller aware, of any
violation of any ordinance, regulation, law, statute, rule or restriction
relating to the Property.

(e) There are no attachments, executions, assignments for the benefit of
creditors, or voluntary or involuntary proceedings in bankruptcy or under any
applicable debtor relief laws or any other litigation contemplated by or pending
or threatened against the Seller or the Property.

(f) Each Seller entity has been duly organized and is validly existing under the
laws of the State of California. Seller has the full right and authority to
enter into this Agreement and to transfer all of the Property to be conveyed by
Seller pursuant hereto and to consummate or cause to be consummated the
transactions contemplated herein to be made by Seller. The person signing this
Agreement on behalf of each Seller entity is authorized to do so. This Agreement
constitutes, and all agreements and documents contemplated hereby (when executed
and delivered pursuant hereto) will constitute, the valid and legally binding
obligations of Seller, enforceable in accordance with their respective terms. No
other signatures or approvals are required to make this Agreement fully
enforceable by the Purchaser with respect to the Seller or the Property. This
Agreement constitutes, and all agreements and documents contemplated hereby
(when executed and delivered pursuant hereto) will constitute, the valid and
legally binding obligations of Seller, enforceable in accordance with their
respective terms.

(g) The Seller has and will convey to the Purchaser good, marketable and
indefeasible title in fee simple to the Property, subject only to the Permitted
Exceptions.

(h) There is no pending or threatened condemnation or similar proceeding or
assessment affecting the Property or any part thereof, nor to the knowledge of
the Seller is any such proceeding or assessment contemplated by any governmental
authority. There will be no claim against the Property or Purchaser for or on
account of work done, materials furnished, and utilities supplied to the
Property prior to the Closing Date. To Seller’s knowledge, there are no public
plans or proposals for changes in road grade, access, or other municipal
improvements which would adversely affect the Property or result in any
assessment; and no ordinance authorizing improvements, the cost of which might
be assessed against Purchaser or the Property, is pending.

(i) Except as disclosed in the Due Diligence Materials, no Improvements on the
Land are located is within the area determined to be within any flood hazard
areas, including the 100-year flood plain on the Flood Insurance Rate Map
published by the Federal Emergency Management Agency and/or by the United States
Army Corps of Engineers and/or Kern County and/or the State of California.

(j) Seller has not entered into any agreement to dispose of its interest in the
Property or any part thereof, except for this Agreement.

(k) Seller is not a party to any litigation which is still pending, and knows of
no threatened litigation, affecting or relating to the Property.

(l) Neither the Seller, nor to Seller’s knowledge, any other party has ever
caused or permitted any “hazardous material” (as hereinafter defined) to be
placed, held, located,

 

7



--------------------------------------------------------------------------------

or disposed of on, under, or at the Property or any part thereof in forms or
concentrations which violate applicable laws and regulations, and, to Seller’s
knowledge, neither the Property nor any part thereof has ever been used as a
dump or storage site (whether permanent or temporary) for any hazardous
material. As used herein, “hazardous material” means and includes any hazardous,
toxic, or dangerous waste, substance, or material defined as such in, or for
purposes of, the Comprehensive Environmental Response, Compensation Liability
Act (42 U.S.C. Section 9601, et seq., as amended) or any other “super fund” or
“super lien” law or any other Federal, State, or local statute, or law,
ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability for standards of conduct concerning any substance or
material, as presently in effect. The Property does not currently contain any
underground or above ground storage tanks and any storage tanks previously
located on the Property (whether above ground or below ground) have been removed
in accordance with the requirements of all applicable laws with “clean closure”
or “no further action” letter(s), or comparable letters, issued by the State of
California in connection therewith. Without limiting the other provisions of
this Section 11(k), there has never been any release or spill of oil, fuel or
any other substance stored in storage tanks of any kind on the Property.

Seller hereby indemnifies and holds harmless Purchaser from and against any and
all loss, expense (including without limitation reasonable attorney fees),
liability, cost, claim, demand, action, cause of action and suit arising out of
or in any way related to any breach of any representation, warranty, covenant or
agreement of Seller in this Agreement.

12. Broker and Broker’s Commission; Consulting Fee. Purchaser and Seller
acknowledge that Morgan Houchin of Tech AG Financial Group (“Seller’s Broker”)
is acting as the broker in connection with this agreement, and the Seller will
be responsible for any commission paid to Seller’s Broker. Purchaser and Seller
each represent and warrant to the other that, except with respect to Seller’s
Broker as set forth above, such party has not incurred an obligation to any
other broker or agent in connection with the transaction contemplated hereby.
Each party hereby covenants and agrees to defend, indemnify and hold harmless
the other party against and from any and all loss, expense, liability, cost,
claim, demand, damage, action, cause of action and suit arising out of or in any
manner relating to the alleged employment or use by any other party of any real
estate broker or agent in connection with this transaction. The provisions of
this Subsection shall survive the Closing of this transaction.

13. Survey and Inspection. Purchaser and Purchaser’s agents, employees and
independent contractors shall have the right and privilege to enter upon the
Property during the Inspection Period to survey and inspect the Property and to
conduct soil borings, environmental assessment and toxic waste studies and other
geological, engineering, water or landscaping tests or studies or building
inspections, all at Purchaser’s sole cost and expense. Purchaser hereby
covenants and agrees to indemnify and hold harmless Seller from any and all
loss, liability, cost, claim, demand, damage, action, cause of action and suit
arising out of or in any manner related to the exercise by Purchaser of
Purchaser’s rights under this Section (but not the existence of any condition
discovered in the course of Purchaser’s inspections and testing).

14. Eminent Domain. If, after the Effective Date and prior to Closing, Seller
shall receive notice of the commencement or threatened commencement of eminent
domain or other like proceedings against the Property or any portion thereof,
Seller shall immediately notify Purchaser in writing, and Purchaser shall elect
within thirty (30) days from and after such notice,

 

8



--------------------------------------------------------------------------------

by written notice to Seller, one of the following: (a) not to close the
transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such proceedings, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all condemnation proceeds and rights to additional
condemnation proceeds, if any. If Purchaser elects to purchase after receipt of
such a notice, all actions taken by Seller with regard to such eminent domain
proceedings, including but not limited to, negotiations, litigation, settlement,
appraisals and appeals, shall be subject to the approval of Purchaser, which
approval shall not be unreasonably withheld. If Purchaser does not make such
election within the aforesaid time period, Purchaser shall be deemed to have
elected to close the transactions contemplated hereby in accordance with clause
(b) above.

15. Property Damage. If, after the Effective Date and prior to Closing, the
Property shall suffer significant damage as the result of fire or other
casualty, Seller shall immediately notify Purchaser in writing. In the event
said damage results in damage of the improvements situated on the Property in
the amount of Ten Thousand and No/100 Dollars ($10,000.00) or greater, Purchaser
shall have the right to elect within fifteen (15) days from and after such
notice, by written notice, one of the following: (a) not to close the
transaction contemplated hereby, in which event all Earnest Money shall be
refunded to Purchaser and this Agreement shall be void and of no further force
and effect; or (b) to close the purchase of the Property contemplated hereby in
accordance with its terms but subject to such damage, in which event the
Purchase Price shall remain the same and Seller shall transfer and assign to
Purchaser at Closing all insurance proceeds received or to be received as a
result of such damage, and Purchaser shall receive a credit against the Purchase
Price for any insurance deductible or uninsured loss. If Purchaser does not make
such election within the aforesaid time period, Purchaser shall be deemed to
have elected to close the transactions contemplated hereby in accordance with
clause (b) above. In the event less than Ten Thousand and No/100 Dollars
($10,000.00) of damage to the improvements situated on the Property exists, this
Agreement shall remain in full force and effect, but, at Closing, Seller shall
transfer and assign to Purchaser all insurance proceeds received or to be
received as a result of such damage, and Purchaser shall receive a credit
against the Purchase Price for any insurance deductible or uninsured loss.

16. Condition of Property. Subsequent to the Effective Date and prior to
Closing, Seller shall maintain the Property in accordance with its past
practices and ordinary maintenance, but shall not be required to provide any
extraordinary maintenance.

17. Operations. After the Effective Date and prior to the Closing Date, Seller
shall neither enter into any new, nor terminate, modify, extend, amend or renew
any existing, lease or service, management, maintenance, repair, employment,
union, construction, leasing or other contract or agreement affecting the
Property (each, a “New Agreement”) without providing at least five (5) business
days prior notice (and opportunity to review and approve the New Agreement) to
Purchaser. Purchaser shall have five (5) business days after Purchaser’s actual
receipt (notwithstanding the notice provisions in Section 18 below) of a true,
correct and complete copy of a New Agreement to approve the same. If Purchaser
does not approve any such New Agreement that Seller will enter into prior to
expiration of the Inspection Period, then Purchaser’s sole and exclusive remedy
will be to terminate this Agreement by delivering written notice to Seller no
later than five (5) business days after receiving the New Agreement, and in

 

9



--------------------------------------------------------------------------------

such event Purchaser shall receive a full refund of the Earnest Money. If
Purchaser fails to terminate this Agreement as set forth in the preceding
sentence, it shall be deemed to have approved the New Agreement that Seller will
enter into prior to expiration of the Inspection Period in the form provided.
Seller may not enter into New Agreement after expiration of the Inspection
Period unless Purchaser has approved the same in writing. Seller shall cause any
Contracts which Purchaser elects in its discretion not to assume to be cancelled
at or before Closing.

18. Notice. Notices provided for in this Agreement must be (i) delivered
personally, (ii) sent by registered or certified mail, postage prepaid, return
receipt requested, (iii) sent via a reputable express courier, (iv) sent by
facsimile during normal business hours with a confirmation copy delivered by
another method permitted by this Section other than electronic mail, or (v) sent
by electronic mail during normal business hours with a confirmation copy
delivered by another method permitted by this Section other than facsimile,
addressed as set forth below. Notice sent by U.S. mail is deemed delivered three
days after deposit with the U.S. Postal Service. Notice sent by a reputable
express carrier is deemed received on the day receipted for by the express
carrier or its agent. Notice sent via facsimile is deemed delivered upon the
transmission to the phone number designated as the recipient’s facsimile phone
number below. Notice sent via electronic mail is deemed delivered upon the
entrance of such electronic mail into the information processing system
designated by the recipient’s electronic mail address set forth below. The
addresses of the parties to which notices are to be sent shall be Purchaser’s
Address or Seller’s Address, as applicable, as set forth in Section 1 above. Any
party shall have the right from time to time to change the address to which
notices to it shall be sent to another address, and to specify two additional
addresses to which copies of notices to it shall be mailed, by giving to the
other party at least ten (10) days prior notice of the changed address or
additional addresses.

19. Remedies. If this transaction fails to close by reason of Purchaser’s
wrongful failure to perform its obligations under this Agreement, the Earnest
Money shall be retained by Seller as liquidated damages the parties hereby
acknowledging that Seller’s actual damages in such circumstances would be
difficult, if not impossible, to determine. Seller expressly acknowledges and
agrees that retention of the Earnest Money as provided for herein shall be
Seller’s sole and exclusive remedy in the event of Purchaser’s failure to
perform its obligations hereunder. If this transaction fails to close for any
reason other than Purchaser’s wrongful failure to perform his obligations
hereunder, including without limitation the failure of any condition precedent
to Purchaser’s obligations herein, the Earnest Money shall promptly be refunded
to Purchaser. In the event Seller fails or refuses to convey the Property in
accordance with the terms hereof or otherwise fails to perform its obligations
hereunder, Purchaser shall have the right to a refund of all Earnest Money,
specific performance and all other rights and remedies available at law or in
equity for Seller’s breach, all’ of which are reserved, cumulative, and
nonexclusive. Seller waives the right to assert the defense of the lack of
mutuality in any suit for specific performance instituted by Purchaser.
Purchaser shall also be entitled to obtain its attorneys’ fees and costs in
connection with enforcing its rights and remedies under this Agreement.

20. Time of Essence. Time is of the essence of this Agreement.

 

10



--------------------------------------------------------------------------------

21. Closing Documents. At or prior to Closing, each party shall deliver to the
other party appropriate evidence to establish the authority of such party to
enter into and close the transaction contemplated hereby. Seller also shall
execute and deliver to the Title Company at Closing, for it to hold in escrow
pending Purchaser’s payment of the Purchase Price: (i) the Deed; (ii) a
certificate with respect to Section 1445 of the Internal Revenue Code stating,
among other things, that Seller is not a foreign corporation as defined in the
Internal Revenue Code and I.R.S. Regulations; (iii) the General Assignment
substantially in the form attached hereto as Exhibit C; (iv) the Residential
Lease, (v) Seller’s representation and warranty downdate certificate under
Section 11; and (vi) such other documents reasonably necessary or appropriate to
complete and evidence the transaction contemplated hereby, as reasonably
requested by the Purchaser or Title Company, including without limitation a
standard title company owner’s affidavit.

22. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and may not be amended except by written instrument executed by
Purchaser and Seller. All prior understandings and agreements between the
parties are deemed merged herein.

23. Headings. The section headings are inserted for convenience only and are in
no way intended to describe, interpret, define or limit the scope or content of
this Agreement or any provision hereof.

24. Possession. Seller shall deliver actual possession of the Property at
Closing.

25. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California.

26. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns as the case may be, and Purchaser shall have the right to
assign its rights hereunder and thereafter be released from any further
liability hereunder.

27. Surviving Clauses. The provisions of this Agreement relating to tax
prorations after Closing, Purchaser’s indemnification with respect to its
entering upon the Property prior to Closing, Seller’s representations,
covenants, warranties and indemnity agreement in Section 11, Seller’s agreement
to cooperate with a Rule 3-14 audit, Seller’s covenant not to encumber the
Property subsequent to the date hereof, the mutual covenants of Seller and
Purchaser to indemnify each other, as the case may be, as set forth in
Section 12, shall not merge into the Deed but instead shall survive any Closing
pursuant to this Agreement. Except as set forth in the preceding sentence or as
otherwise expressly set forth herein, no other provision of this Agreement shall
survive the Closing of this transaction.

28. Tax Deferred Exchange. Purchaser may structure the sale of the Property as a
like kind exchange under Internal Revenue Code Section 1031, at Purchaser’s sole
cost and expense. Seller shall reasonably cooperate therein, provided that
Seller shall incur no material costs, expenses or liabilities in connection with
Purchaser’s exchange and Seller shall not be required to take title to or
contract for purchase of any other property. If Purchaser uses a qualified
intermediary to effectuate the exchange, any assignment of the rights or
obligations of Purchaser hereunder shall not relieve, release or absolve
Purchaser of its obligations to Seller hereunder. Purchaser shall reimburse
Seller for all reasonable out-of-pocket expenses, if any, incurred by Seller in
effectuating Purchaser’s exchange.

 

11



--------------------------------------------------------------------------------

29. Non-Solicitation. From and after the Effective Date, Seller shall not market
the Property for sale, or solicit or accept any back-up offers with respect to
the sale of the Property.

30. Rule 3-14 Audit. Seller agrees to reasonably cooperate, at no cost or
expense to Seller, with Purchaser in connection with any Rule 3-14 audit that
Purchaser may conduct with respect to the Property within one year after the
Closing Date.

31. Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the day of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is a Saturday,
Sunday or legal holiday for national banks in the location where the Property is
located, in which event the period shall run until the end of the next day which
is neither a Saturday, Sunday, or legal holiday. Unless otherwise specified, the
last day of any period of time described herein shall be deemed to end at 5:00
p.m. local time in the state in which the Property is located.

[SIGNATURE PAGE TO FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
first above written.

 

PURCHASER: GLADSTONE LAND CORPORATION, a Maryland corporation By:  

/s/ David Gladstone

Name:  

David Gladstone

Title:  

Chairman

SELLER: GIUMARRA FARMS, INC., a California corporation By:  

/s/ John Giumarra

Name:  

John Giumarra

Title:  

President

GIUMARRA BROTHERS FRUIT, LLC, a California limited liability company By:  

/s/ John Giumarra

Name:  

John Giumarra

Title:  

Managing Director

 

13



--------------------------------------------------------------------------------

EXHIBIT A

INTENTIONALLY DELETED

 

14



--------------------------------------------------------------------------------

EXHIBIT B

DUE DILIGENCE MATERIALS

(a) Intentionally Deleted;

(b) Plans, drawings, specifications and engineering and architectural studies
and work (including “as built” plans and drawings, if any) with regard to the
Property that are in Seller’s possession;

(c) Any appraisals and surveys of the Property obtained during the period during
which Seller has owned the Property or otherwise in Seller’s possession;

(d) Copies of all correspondence in Seller’s possession relating to any
Government Payments;

(e) Real estate tax bills and statements for the current year and the previous
two (2) years with respect to the Property;

(f) Utility bills for the Property for the two (2) most recent complete calendar
years and the current year-to-date;

(g) Copies of insurance certificates with respect to the Property;

(h) Copies of all of the Contracts and any amendments or proposed amendments
thereto;

(i) Copies of any soil boring or other similar engineering reports with respect
to the Property obtained during the period during which Seller has owned the
Property;

(j) Any environmental assessment report or study with respect to the Property in
Seller’s possession;

(k) Copies of any warranties relating to any Improvements (including without
limitation Irrigation Equipment) included in the Property;

(l) Any information in Seller’s possession or control from any governmental
agency or authority regarding the Property or adjacent properties;

(m) Copies of all notices and correspondence received from any governmental
agency of authority regarding the Property or adjacent properties;

(n) Copies of all notices and correspondence received from third-parties
claiming an interest or right in and to the Property, or any portion thereof;
and

(o) Copies of all certificates, applications, permits or other documents related
to or evidencing Water Rights associated with the Property or any portion
thereof.

 

15



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL ASSIGNMENT

THIS GENERAL ASSIGNMENT (this “Assignment”) is entered into as of the      of
                    , 2015, between                                         
(“Assignor”), whose address is                                         , and
                                         (“Assignee”), a
                                         whose address is
                                        .

1. Purchase Agreement; Defined Terms. This Assignment is being executed and
delivered pursuant to that certain Agreement of Purchase and Sale between
                                        , and
                                        , dated as of                     , 2015
(the “Purchase Agreement”). Any capitalized term used but not otherwise defined
herein shall have the meaning set forth in the Purchase Agreement.

2. Assignment and Conveyance. For good and valuable consideration received by
Assignor, the receipt and sufficiency of which are hereby acknowledged, Assignor
hereby bargains, sells, conveys, grants, transfers and assigns to Assignee the
entire right, title and interest of Assignor in and to the following in
accordance with the terms and conditions of the Purchase Agreement:

 

  i. All [Contracts not previously terminated at Assignee’s request];

 

  ii. All warranties, guarantees, bonds, licenses, building permits,
certificates of occupancy, zoning certificates, and other governmental permits
and licenses to and in connection with the construction, development, ownership,
use, operation or maintenance of the Property or any part thereof, to the extent
the same are assignable; and

 

  iii. All Water Rights.

3. [Assumption. Assignee hereby assumes the obligations of Assignor under the
Contracts, in each and every case only to the extent first arising from and
after the date hereof. Assignor shall promptly notify Assignee in writing if any
claim is made against Assignor with respect to any matter which Assignee has
agreed to assume in this Assignment, specifying the nature and details of such
claim. Assignor shall cooperate fully with Assignee and its counsel and
attorneys in the defense against such claim in accordance with their judgment
and discretion, and Assignor shall not pay or settle any such claim without
Assignee’s prior written consent. No person or entity, other than Assignor,
shall be deemed a beneficiary of the provisions of this Section.]

4. [Indemnity. Assignee agrees to indemnify, defend and hold Assignor harmless
from and against any and all claims, damages, demands, causes of action,
liabilities, judgments, losses, costs and expenses (including but not limited to
reasonable attorneys’ fees) asserted against or incurred by Assignor caused by
the failure of Assignee to perform any obligation

 

16



--------------------------------------------------------------------------------

under the Contracts which obligation was assumed by Assignee hereunder. Assignor
agrees to indemnify, defend and hold Assignee harmless from and against any and
all claims, damages, demands, causes of action, liabilities, judgments, losses,
costs and expenses (including but not limited to reasonable attorneys’ fees)
asserted against or incurred by Assignee caused by the failure of Assignor to
perform any obligation under any of the Contracts first arising prior to the
date hereof.]

5. Power and Authority. Assignor represents and warrants to Assignee that it is
fully empowered and authorized to execute and deliver this Assignment, and the
individual signing this Assignment on behalf of Assignor represents and warrants
to Assignee that he or she is fully empowered and authorized to do so.

6. Attorneys’ Fees. If either Assignee or Assignor or their respective
successors or assigns file suit to enforce the obligations of the other party
under this Assignment, the prevailing party shall be entitled to recover the
reasonable fees and expenses of its attorneys.

7. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

8. Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.

9. Governing Law. This Agreement shall be governed and interpreted in accordance
with the laws of the State of California.

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment the day and year first above written.

 

ASSIGNOR

 

 

By:  

 

Title:  

 

ASSIGNEE

 

 

 

17